Citation Nr: 0312288	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to November 7, 
1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since November 7, 1996. 

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969 and from October 1979 to November 1979.  His claims come 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
While on remand to the RO, the veteran's claims folder was 
transferred to the VA RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's PTSD has resulted in total occupational and 
social impairment since he filed his claim for an increased 
evaluation in November 1994.

2.  By virtue of this decision, a 100 percent schedular 
rating has been assigned for the veteran's PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met both prior to and since November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.126-4.132 (2002), Diagnostic Code 9411 (2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of a service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

The Board finds that the RO has complied with both the notice 
and the duty-to-assist requirements of the VCAA.  In any 
event, however, the Board finds that the veteran's PTSD meets 
the criteria for a 100 percent evaluation for the entire 
period at issue.  Therefore, any failure to comply with the 
notice and duty-to-assist provisions of 38 U.S.C.A. § 5103(a) 
and (b) is not prejudicial to the veteran, as the full 
benefits sought on appeal have been granted by virtue of this 
decision.  

II.  Increased Evaluation for PTSD

The veteran claims he is entitled to a 100 percent disability 
evaluation for his service-connected PTSD.  For the reasons 
set forth below, the Board agrees and finds that the evidence 
supports a 100 percent evaluation for the veteran's PTSD 
since filing his claim in November 1994.

A June 1987 rating decision granted service connection for 
PTSD.  In November 1994, the veteran filed a claim for an 
evaluation in excess of 10 percent for PTSD.  In a July 1995 
rating decision, the RO denied the veteran's claim and 
continued the 10 percent evaluation.  The veteran appealed 
that decision.

In a February 2002 rating decision, the RO granted an 
increased evaluation to 30 percent for the veteran's PTSD, 
effective November 1994.  In a December 2002 rating decision, 
the RO granted an increased evaluation to 50 percent, 
effective November 7, 1996.  The RO determined that the 
veteran's PTSD met the criteria for a 50 percent evaluation 
under the revised criteria for evaluating mental disorders 
which became effective on November 7, 1997.  Therefore, two 
issues must be adjudicated:  (1) Entitlement to an evaluation 
in excess of 30 percent for PTSD prior to November 7, 1996; 
and (2) Entitlement to an evaluation in excess of 50 percent 
for PTSD since November 7, 1996.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  Id.  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the Board 
must evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim.  However, VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply the prior regulation to rate the veteran's 
disability for periods both preceding and subsequent to the 
effective date of the regulatory change if more favorable to 
the veteran's pending claim.  See also VAOPGCPREC 3-00.

Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  



B.  Factual Background

The evidence, as summarized below, shows that the veteran's 
service-connected PTSD has resulted in total occupational and 
social impairment since he filed his claim in November 1994.  
Therefore, a 100 percent rating is warranted for the entire 
period at issue.  

At a February 1996 personal hearing, the veteran testified 
that his PTSD symptoms included insomnia, paranoid ideation, 
flashbacks, night sweats, isolation, and outbursts of anger.  
He said he was currently married to his third wife, had no 
close friends and avoided crowds.  He reported violent 
episodes during nightmares about the war which caused him to 
hit his wife on one occasion.  He said he was unable to get 
along with his supervisor and could not stand the pressure at 
work.  The veteran's wife testified that the veteran had 
reacted violently during nightmares.  She stated that he 
heard voices and would occasionally check the windows. 

The veteran was hospitalized by VA in December 1998 for 
alcohol dependence.   At the time of admission, the veteran 
reported depression and suicidal thoughts after getting into 
a fight with a friend in which he sustained injuries.  The 
veteran apparently lost his job a week prior and was 
homeless.  Findings from a mental status examination revealed 
that the veteran's relationship to reality was poor.   
Insight and judgment were also poor.  His mood was depressed 
and his affect was coherent.  The veteran's condition 
improved after being detoxified and started on medication.  
He was released to a residential treatment facility.  The 
diagnoses at discharge included mood disorder secondary to 
alcoholism, alcohol dependence, and PTSD by history.  A GAF 
score of 35 was assigned at the time of his admission, and a 
GAF score of 65 was assigned at the time of his discharge.  

The veteran was afforded a VA psychiatric examination in 
January 1999 to determine the nature and severity of his 
PTSD.  After reviewing the claims file, the examiner noted an 
extensive history of alcohol dependence and several notations 
to "history of post-traumatic stress disorder."  The 
veteran's employment history showed that he stopped working 
in 1994 after being hospitalized for pancreatitis.  During 
the interview, the veteran said he did not have good 
interpersonal relationships.  He reported feeling depressed 
with occasional suicidal ideation.  The examiner noted, 
however, that the veteran reported no significant sleep 
disturbance, nor did he display any survivor guilt, an 
increased startled reaction or intrusive thoughts about 
Vietnam.  In fact, he did not show any emotional upset when 
discussing his alleged PTSD or his Vietnam experiences.  

Upon mental status examination, the veteran displayed good 
contact with outside reality and was able to express himself.  
However, he exhibited below-average intellectual functioning, 
as he could not explain proverbs, had concrete 
interpretations, could not explain similarities and 
differences, and was only able to do one serial-seven 
calculation from 100 to 93.  The examiner opined that these 
findings indicated mild intellectual deterioration, which was 
probably due to his long history of alcohol dependence.  The 
examiner also stated that he was unable to diagnose PTSD in 
spite of the fact that other examiners had provided this 
diagnosis.  The examiner explained that the veteran did not 
meet the requisite criteria for PTSD.  The examiner then 
assigned the veteran a GAF score of 45-50. 

VA outpatient treatment reports show that the veteran was 
seen after his December 1998 hospitalization.  When seen in 
August 1999, the veteran reported that he had been sober for 
eight months.  He said he was living with a lady friend and 
worked occasionally but mostly watched TV.  Objectively, the 
veteran's mood was depressed but he denied suicidal ideation.  
He related an incident in which he cut his wrist after an 
argument with his boss resulted in his losing his job.  His 
cognitive functioning was good, and no psychotic features 
were present.  The diagnoses included PTSD, chronic, and 
alcohol dependence in partial remission.  A current GAF score 
of 60 was assigned.   The veteran was referred to a PTSD 
group to help deal with his issues. 

The veteran underwent an extensive psychological evaluation 
by J.I., Ph.D., in July 2001.  At that time, the veteran 
reported that his last full-time job was selling carpet 
cleaner over the phone in 1994.  The psychologist noted that 
as the interview progressed it was obvious that the veteran 
was tangential, had a halting speech, and had severe 
concentrations breaks.  The veteran's current complaints 
involved anxiety attacks, concentration problems, 
sleeplessness, nightmares and episodes of cold sweats.  He 
also described social phobia and a low tolerance for stress.  
He described one incident at work in which he collapsed due 
to stress after receiving five phone calls, and another 
episode involving a physical altercations with his 
supervisor.  He said he had no friends because he was 
irritable.  He said that if people talked to him he wanted 
them to "shut up."  The veteran said he had been completely 
sober for the past three years.  He said he lived in an RV in 
an isolated park near town so that he could remain isolated.  
His daily activities included watching TV, fishing and 
playing on his computer.  

Results from a Minnesota Multiphasic Personality Inventory-II 
(MMPI-II) test suggested that the veteran suffered from 
severe mental illness.  His work interference scale was 
extremely high, and the prospects for the veteran were very 
guarded.  Scores also suggested that the veteran had agitated 
ruminations and obsessions that made him unable to control 
his anxiety.  Scores also suggested disabling feelings of 
guilt, episodes of psychosis, and serious thought and 
behavior disorders.  Based on these scores, the psychologist 
indicated that the veteran brooded a lot and was quite 
distressed and agitated, which was consistent with his 
demeanor during the interview.  Chronic stress was also 
probably present, which resulted in increased isolation and 
agitation as stress levels increased.  The veteran was 
probably apprehensive and fearful of his environment, derived 
little pleasure from life, and had little drive to change his 
circumstances.  Cognitive impairment probably caused problems 
with thinking and concentrating.  The psychologist concluded 
that the veteran's prognosis was poor and that 
psychopharmacological intervention was critical.  Cognitive-
behavioral interventions focusing on depression and anxiety 
would also be beneficial.  However, the psychologist stated 
that, "My general take would be that this condition has 
reached a chronic level where amelioration is probably 
unlikely."  The psychologist provided the following Axis I 
diagnoses: (1) PTSD, chronic; (2) rule out psychotic 
disorder, NOS; (3) rule out generalized anxiety disorder; (4) 
rule out major depression, recurrent severe; and (5) alcohol 
dependence in sustained full remission.  A GAF score of 40 
was assigned.  

The veteran was afforded another VA psychiatric examination 
in November 2002 to assess the severity of his PTSD.  The 
examiner noted that the veteran was on Prozac and Lithium and 
had been attending a PTSD group on a monthly basis.  The 
veteran's complaints included anxiety around other people, 
difficulty concentrating and handling stress, and broken 
sleep.  He stated that he worked for six months in 2000 for a 
financial company where his job involved calling people who 
were past due on their accounts.  He explained that he quit 
that job because he was unable to handle the stress and had 
not worked since.  He also said he could not concentrate and 
would completely "blank out" in terms of what he had to do.  
He reported problems sleeping and would only get a total of 
four to five hours of sleep a night.  He said he was divorced 
and lived alone in an RV.  He said his sister would 
occasionally visit but that they were not particularly close.  
He also said he was not close to any of his three sons.  In 
fact, he said he was not close to anyone except a lady friend 
who would occasionally visit and help him with his shopping 
because of his reluctance to enter stores.  He said he 
preferred living in an RV because he could easily move if he 
did not get along with his neighbors.  He reported no 
activities except for watching TV and fishing.  He said he 
had not had any alcohol since 1998.  

A mental status examination revealed that the veteran was 
oriented to person, place and time.  He was fairly talkative 
and pleasant but appeared nervous.  His mood was anxious.  
His memory seemed intact, and there was no apparent thought 
disorder.  Insight and judgment were good.  He had good eye 
contact, no impairment of thought process, and no delusions 
or hallucinations.  He was able to maintain minimal personal 
hygiene.  His speech was relevant, logical and not obscure.  
The veteran reported memory problems that would increase with 
stress.  The veteran also described depression, anxiety, and 
episodes of panic attacks.  He denied recent episodes of 
impaired impulse control.  

The examiner concluded with a diagnosis of PTSD.  In terms of 
other disorders, it was noted that the veteran had a history 
of alcohol abuse but was not currently drinking.  The 
examiner assigned a GAF score of 60.  The examiner indicated 
that the veteran had gained some stability in his life since 
his last compensation examination because he had stopped 
drinking.  However, he attributed the veteran's reduced 
stress to the fact that he led an isolated life.  The 
examiner noted that the veteran worked briefly but found it 
too stressful, as he apparently got anxious and had problems 
concentrating as a result of PTSD.  The examiner then stated 
that, "Stability will hopefully continue with sobriety and 
treatment, but doubtful he will reach a level when he can 
tolerate a work situation on a full-time regular basis."

VA vocational rehabilitation records indicate that the 
veteran's participation in a nonpaid work experience through 
VA employment services was terminated in September 1994 
because of the veteran's repeated failure to report to the 
work site and failure to contact his supervisor.  His case 
manager at the time indicated that it was her opinion that 
the veteran exhibited poor planning and problems solving 
skills as well as inadequate job maintenance skills.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD meets the criteria for a 
100 percent evaluation for the entire period since the 
veteran filed his claim in November 1994.  The Board finds 
that the symptomatology associated with the veteran's PTSD 
meets the criteria for a 100 percent evaluation under the old 
criteria for evaluating PTSD.  As noted above, since the 
veteran's claim was pending at the time of the regulatory 
change, the Board is permitted to apply the old criteria both 
before and subsequent to the date of that change.

First, the Board finds that the veteran's PTSD meets the 
criteria for a 100 percent evaluation under the old criteria 
prior to November 7, 1996.  The Board emphasizes that the 
veteran only has to meet one of the three standards to obtain 
a 100 percent evaluation for PTSD under the old criteria.  
See Johnson, supra.  In this case, the evidence reasonably 
demonstrates that the veteran's PTSD rendered him unable to 
maintain employment from the time he filed his claim in 
November 1994 until November 7, 1996.  

The record shows that the veteran stopped working in 1994.  
Unfortunately, the clinical evidence from 1994 to 1996 
pertains primarily to the veteran's treatment for 
pancreatitis and alcohol abuse.  Treatment and evaluation for 
PTSD was not shown.  Nevertheless, the fact that the 
veteran's PTSD went untreated during that period does not 
necessarily mean that it was not severely disabling.  The 
Board also notes that the veteran was not afforded a VA 
examination in connection with his claim until January 1999, 
at which time a VA examiner assigned a GAF score of 45-50.  A 
score between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added)).  Although 
the examiner indicated that the veteran's symptoms were 
related to his alcoholism, the veteran continued to 
experience severe psychiatric symptoms several years after he 
stopped drinking in 1998, thereby contradicting the 
examiner's opinion that all of the veteran's symptoms were 
due to his alcohol abuse.  Hence, the Board finds that the 
veteran's PTSD meets the criteria for a 100 percent 
evaluation prior to November 7, 1996.

The Board also finds that a 100 percent evaluation for PTSD 
is warranted under the old criteria since November 7, 1996, 
as this condition has resulted in total occupational and 
social impairment.  The record shows that the veteran has 
remained unemployed since 1994 except for a brief period in 
2000 in which he was able to work for six months.  However, 
the veteran said he left that job because of his inability to 
handle stress.  

The clinical evidence also attributes the veteran's inability 
to work (i.e., total occupational impairment) to his service-
connected PTSD.  Although a VA examiner in January 1999 
opined that the veteran did not meet the criteria for PTSD 
and that his psychiatric problems were due to his alcohol 
abuse, other mental health care professionals disagreed.  For 
example, after undergoing MMPI-II testing, a psychologist 
diagnosed the veteran as having chronic PTSD.  He also said 
that a psychotic disorder, generalized anxiety disorder, and 
major depression should be ruled out, and noted that the 
veteran's alcohol dependence was in sustained full remission.  
The psychologist interpreted results from MMPI-II testing as 
showing severe mental illness.  It was also noted that his 
work-interference scale was high and that the veteran's 
condition had reached a chronic level where amelioration was 
probably unlikely.  As a result, the psychologist assigned a 
GAF score of 40, which is appropriate where behavior is 
manifested by major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id.  Findings from this psychological 
evaluation are consistent with the findings contained in the 
November 2002 VA examination report, wherein a VA examiner 
stated that it was doubtful that the veteran would be able 
reach a level when he can tolerate a work situation on a 
full-time regular basis, thereby indicating that the veteran 
would be unable to return to work.

In conclusion, the evidence shows that the veteran's PTSD 
meets the criteria for a 100 percent evaluation under the old 
criteria for the entire period at issue.  Accordingly, a 100 
percent evaluation for the veteran's PTSD is warranted since 
he filed a claim for an increased evaluation in November 
1994.

III.  TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).  The Board has 
determined that the veteran's service-connected PTSD warrants 
the assignment of a 100 percent schedular evaluation.  
Accordingly, there is no legal basis to award a TDIU.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).  Thus, as there is no entitlement 
under the law to the benefit sought, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

An 100 percent schedular evaluation for post-traumatic stress 
disorder is granted for the entire period at issue, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

